ICJ_018_Nottebohm_LIE_GTM_1953-03-21_ORD_01_NA_00_FR.txt. INTERNATIONAL COURT OF JUSTICE

REPORTS OF JUDGMENTS,
ADVISORY OPINIONS AND ORDERS

NOTTEBOHM CASE

(LIECHTENSTEIN 7. GUATEMALA)
ORDER OF MARCH 21st, 1953

1953

COUR INTERNATIONALE DE JUSTICE

| RECUEIL DES ARRETS,
AVIS CONSULTATIFS ET ORDONNANCES

AFFAIRE NOTTEBOHM

(LIECHTENSTEIN c. GUATEMALA)

ORDONNANCE DU 21 MARS 1953

A. W. SIJTHOFFS SOCIÉTÉ D'ÉDITIONS

LEYDEN LEYDE
PUBLISHING COMPANY A. W. SIJTHOFF
This Order should be cited as follows :

““Nottebohm case,
Order of March 21st, 1953: I.C.J. Reports 1953, p. 7.”

La présente ordonnance doit étre citée comme suit :

« Affaire Nottebohm,
Ordonnance du 21 mars 1953: C.1. J. Recueil 1953, p. 7.»

 

Ne de vente: 102
Sales number

 

 

 
COUR INTERNATIONALE DE JUSTICE

ANNÉE 1953

21 Mars 1953

AFFAIRE NOTTEBOHM

(LIECHTENSTEIN c. GUATEMALA)

ORDONNANCE

 

La Cour internationale de Justice,
vu l’article 48 du Statut de la Cour,

vu l’article 37 du Règlement de la Cour ;

Rend l'ordonnance suivante :

Vu la requête datée du 10 décembre 1951 et déposée au Greffe de
la Cour ie 17 décembre 1951, par laquelle la Principauté du Liechten-
stein a introduit contre la République du Guatemala une instance
relative à l'affaire Nottebohm,

Vu les ordonnances du 26 janvier et du 7 mars 1952 fixant les
délais pour le dépôt du mémoire et du contre-mémoire en ladite
affaire et réservant la suite de la procédure,

Considérant que le Gouvernement de la Principauté du Liechten-
stein a déposé au Greffe son mémoire le 3 juin 1952, dans le délai
fixé par la Cour,

Considérant que dans le délai qui lui était imparti à cet effet, le
Gouvernement du Guatemala n’a pas présenté de contre-mémoire,
mais que, avant l'expiration de ce délai, le ministre des Affaires
étrangères du Guatemala, par une communication (n° 12580) en

4

1953
Le 21 mars
Rôle général
n° 18
ORDONNANCE DU 21 II 53 (AFFAIRE NOTTEBOHM) 8

date du g septembre 1952, enregistrée au Greffe le 15 septembre, a
fait connaitre qu’en raison de la caducité, survenue le 26 janvier
1952, de la déclaration portant acceptation de la juridiction obli-
gatoire de la Cour, son gouvernement estimait que la Cour n'avait
aucune juridiction pour examiner une affaire affectant le Guatemala
et qu’en conséquence ledit gouvernement se trouvait dans l’impossi-
bilité pour le moment de comparaitre devant la Cour,

Considérant que dans cette communication le Gouvernement de
la République du Guatemala s’est déclaré prêt à entamer des négo-
ciations avec le Gouvernement de la Principauté du Liechtenstein
«afin d'arriver à une solution amiable par voie de règlement direct,
d'arbitrage ou de règlement judiciaire, de préférence en ce cas par
l'intermédiaire de » la Cour internationale de Justice,

Considérant que le Président, informé du désir commun des
Parties de régler leur différend par voie de négociations, s’est abstenu
alors d‘ordonner aucune mesure touchant la suite de la procédure,
mais que la Cour n'ayant reçu aucune information concernant la
conclusion d’un accord à ce sujet ne peut se dispenser d’user des
pouvoirs que lui confère l’article 48 du Statut ;

La Cour

Fixe au 21 mai 1953 la date d'expiration du délai dans lequel le
Gouvernement de la Principauté du Liechtenstein pourra déposer
un exposé écrit contenant ses observations sur la communication
(n° 12580) du 9 septembre 1952 du Gouvernement de la République
du Guatemala ;

Réserve la suite de la procédure.

Fait en anglais et en français, le texte anglais faisant foi, au
Palais de la Paix, à La Haye, le vingt et un mars mil neuf cent
cinquante-trois, en trois exemplaires, dont l’un restera déposé aux
archives de la Cour et dont les autres seront transmis respective-
ment au Gouvernement de la Principauté du Liechtenstein et au
Gouvernement de la République du Guatemala.

Le Président,
(Signé) ARNOLD D. MCNaAïR.

Le Greffier,
(Signé) E. HAMBRO.
